     Case 3:18-cr-30125-SMY Document 34 Filed 08/13/19 Page 1 of 2 Page ID #40




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                              Plaintiff,

               vs.                                   CRIMINAL NO. 18-CR-30125-SMY


FRED E. DUCK, IH,

                              Defendant.


                                      STIPULATION OF FACTS


       Steven D. Weinhoeft, United States Attorney for the Southern District of Illinois, and Laura V.

Reppert, Assistant United States Attorney for said District, herewith enter into the following Stipulation

of Facts with Defendant:

       In November of2016, the National Center for Missing and Exploited Children generated a

CyberTip stating that Dropbox, Inc. reported one of its users uploaded 103 suspected child pornography

files. The account holder's username was Fred Duck with an email address of fduckl l@gmail.com. An

administrative subpoena was sent to Google in regards to the fduckl 1 email address, and the email

address was in the name Fred Duck with a phone number of (618) xxx-1615. An administrative

subpoena to that cell phone's carrier, AT&T Wireless, showed that the financially responsible party was

Defendant's mother-in-law and the billing address was 596 Levin Drive, Cahokia, IL 62206. A check of

the Village of Cahokia's occupancy permits showed that Defendant lived at 596 Levin Drive.

       In the course of the investigation, search warrants were obtained for the Dropbox account and

596 Levin Drive in Cahokia. Special Agent Tyrone Forte reviewed the contents of the Dropbox account

associated with the fduckl 1 email address and located in excess of 550 video and image files containing

child pornography. As a result of the search warrant at 596 Levin Drive, Special Agent Tyrone Forte

seized and search Defendant's cell phone. S/A Forte also interviewed Defendant, who admitted that the
     Case 3:18-cr-30125-SMY Document 34 Filed 08/13/19 Page 2 of 2 Page ID #41




fduckl l@gmail.com email address was his and that the Dropbox account associated with that email

address was his. Defendant gave consent to S/A Forte to search his Google account. S/A Forte located

numerous video and image files containing child pornography in the Google Photos application,

including the video file "d6169239-83 Ib-4fdc-8fd5-04bc4d2ae9ef.mp4" which depicts a female child,

approximately 5 years old, being penetrated vaginally by an adult male.

       This stipulation of facts is intended only to provide the Court with a sufficient foundation to

accept the Defendant's guilty plea and is not necessarily an exhaustive account of the incident or

investigation.



                                                             UNITED STATES OF AMERICA,

                                                             STEVEN D. WEINHOEFT
                                                             United States Attorney



       FRED E. DUCK,W                                        LAURA V. REPPEl
       Defendant                                             Assistant United States Attorney



       G. ETHAN SKAGGS
       Attorney for Defendant


       Date.       5/ a       1^=1                           Date:   ^     i 5 / 1^
